705 S.E.2d 372 (2010)
YAODONG JI
v.
CITY OF RALEIGH, North Carolina; Supervisor of Special Victims Unit, Raleigh Police Department; Donna G. Bean.
No. 411P10.
Supreme Court of North Carolina.
December 15, 2010.
Yaodong Ji, for Ji, Yaodong.
*373 Hunt K. Choi, Deputy City Attorney, for City of Raleigh, et al.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff-Appellant on the 20th of September 2010 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 15th of December 2010."
Upon consideration of the petition filed on the 20th of September 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of December 2010."